NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                       2008-3025

                                  MIGUEL J. BOQUE,

                                                     Petitioner,

                                            v.

                       DEPARTMENT OF VETERANS AFFAIRS,

                                                     Respondent.


      Elaine Rodriguez-Frank, of San Juan, Puerto Rico, for petitioner.

      J. Reid Prouty, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, for respondent. With him on the brief
were Jeffrey S. Bucholtz, Acting Assistant Attorney General, Jeanne E. Davidson, Director,
and Todd M. Hughes, Deputy Director. Of counsel was A. Bondurant Eley, Trial Attorney.

Appealed from: Merit Systems Protection Board
                        NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit


                                        2008-3025


                                   MIGUEL J. BOQUE

                                                  Petitioner,

                                             v.

                       DEPARTMENT OF VETERANS AFFAIRS,

                                                  Respondent.


    Petition for review of the Merit Systems Protection Board in NY3443060353-C-1.


                           ____________________________

                              DECIDED: August 6, 2008
                           ____________________________



Before MAYER, LOURIE, and PROST, Circuit Judges.

PER CURIAM
                                        DECISION

       Miguel J. Boque (“Boque”) appeals from the final decision of the Merit Systems

Protection Board (“Board”) denying his petition to enforce a settlement agreement.

Boque v. Dep’t of Veterans Affairs, NY-3443-06-0353-C-1 (M.S.P.B. July 17, 2007)

(Initial Decision). Because Boque fails to identify any reversible error, we affirm.
                                     BACKGROUND

       In 2006, Boque was employed as a postgraduate medical resident at the

Department of Veterans Affairs (“VA”). On April 14, 2006, he was separated from his

position for “unprofessional behavior.” Boque appealed his separation and on January

3, 2007, Boque and the VA executed a settlement agreement. In exchange for Boque’s

dismissal of his Board appeal and his agreement to submit his voluntary resignation, the

VA agreed to verify his employment to prospective employers and to expunge the

removal action from his file. Relevant to this appeal, the agreement also contained two

additional provisions. First, Paragraph 4 of the agreement stated that:

       The Agency agrees to issue a letter to the Appellant certifying that the
       Appellant fulfilled the minimum requirement of twelve months in clinical
       training in the subspecialty of Critical Care Medicine.

Initial Decision at 3. In addition, Paragraph 8(d) of the agreement also set forth an

integration clause that stated that “this Agreement constitutes the entire understanding

between the parties, and there are no other terms or commitments, verbal or written.”

Id.

       On February 13, 2007, Dr. Rodriguez, Chief of the Pulmonary and Critical Care

Medicine Training Program, issued a letter pursuant to Paragraph 4 using nearly

identical language to that set forth in the settlement agreement. The letter stated the

following:

       This is to certify that [D]octor Miguel Boque fulfilled the minimum
       requirement of twelve months in clinical training in the Subspecialty of
       Critical Care Medicine at our Training Program.

Id. at 4. Boque did not accept the letter. Rather, he requested “a certificate that is valid

for ‘credential purposes.’” In particular, Boque asserted that the letter should indicate



2008-3025
                                         -2-
the dates during which he participated in the training program and requested that the

document be labeled “Certificate of Training.” Id. The VA refused to modify the letter or

issue a certificate and Boque appealed to the Board for enforcement of the settlement

agreement.

      The Board denied Boque’s petition. In doing so, the Administrative Judge (“AJ”)

determined that the VA complied with the settlement agreement. The AJ found that

under the agreement, the VA was required to issue a letter certifying that Boque fulfilled

the minimum requirement of twelve months in clinical training in the subspecialty of

critical care medicine, and was not required to specify when the training occurred or to

issue a certificate. Thus, the AJ determined that the February 13, 2007 letter met the

requirements of the settlement agreement.

      Boque appealed the AJ’s decision to the full Board, which denied his petition for

review, thereby rendering the AJ’s decision final. See 5 C.F.R. § 1201.113. Boque

timely appealed to this court. We have jurisdiction pursuant to 28 U.S.C. § 1295(a)(9).

                                     DISCUSSION

      The scope of our review in an appeal from a decision of the Board is limited. We

must affirm the Board’s decision unless it was “(1) arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law; (2) obtained without procedures

required by law, rule, or regulation having been followed; or (3) unsupported by

substantial evidence.” 5 U.S.C. § 7703(c) (2000); see Briggs v. Merit Sys. Prot. Bd.,

331 F.3d 1307, 1311 (Fed. Cir. 2003).

      On appeal, Boque primarily argues that the Board erred by failing to take into

account the intent of the negotiating parties. Boque contends that he intended to obtain



2008-3025
                                        -3-
credit for the grade he obtained while he trained at the VA as part of the critical care

program. Moreover, Boque asserts that the VA failed to comply with an implied clause

of fair dealing and failed to act in good faith.

        In response, the government argues the AJ correctly determined that the VA

complied with the settlement agreement. According to the government, the letter issued

by Dr. Rodriquez strictly complied with the unambiguous language of the settlement

agreement. Moreover, the government contends that Boque’s demand for a certificate

as if he completed a residency is unsupportable in light of the settlement agreement’s

integration clause.

       We agree with the government. It is well-settled that “a settlement agreement is

a contract [and] . . . interpretation of the terms of a contract is a question of law.” Greco

v. Dep’t of the Army, 852 F.2d 558, 560 (Fed. Cir. 1988). In interpreting a contract, we

first look to the plain language of the agreement. Gould, Inc. v. U.S., 935 F.2d 1271,

1274 (Fed. Cir. 1991). Here, the agreement clearly provides that the VA was required

to issue a letter to Boque “certifying that [he] has fulfilled the minimum requirements of

twelve months in clinical training in the subspecialty of Critical Care Medicine.” The

February 13, 2007 letter issued by Dr. Rodriguez, which contained nearly identical

language, clearly met that requirement.

       Moreover, we are unpersuaded by Boque’s assertion that the letter should have

contained additional information based on the parties’ intent, particularly in light of the

integration clause contained in the agreement. Indeed, a party “attempting to add terms

to a contract with an integration clause ‘carries an extremely heavy burden in

overcoming this attestation to the document’s finality and completeness.’” Rumsfeld v.



2008-3025
                                           -4-
Freedom NY, Inc., 329 F.3d 1320, 1328 Fed. Cir. 2003). Boque fails to demonstrate

that, notwithstanding the integration clause contained in the agreement, the VA was

required to include any information beyond the plain language set forth in Paragraph 4.

Thus, because Boque fails to meet his extremely heavy burden, his argument fails.

       Lastly, we are likewise unpersuaded by Boque’s assertion that the VA failed to

act in good faith and failed to comply with an implied clause of fair dealing. The record

demonstrates that the VA upheld its obligations under the agreement in part by issuing

the February 13, 2007 letter and is devoid of any evidence indicating that the VA acted

in bad faith during its dealings with Boque.

       We thus conclude that the Board properly denied Boque’s petition to enforce the

settlement agreement. Accordingly, because Baldwin fails to identify any reversible

error, we affirm.




2008-3025
                                        -5-